DETAILED ACTION
This action is in response to the Applicant Response filed 30 November 2021 for application 15/822,439 filed 27 November 2017.
Claims 1, 6, 8, 11, 13, 15, 18, 20 are currently amended.
Claims 5, 7, 12, 14, 19 are cancelled.
Claims 1-4, 6, 8-11, 13, 15-18, 20 are pending.
Claims 1-4, 6, 8-11, 13, 15-18, 20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the objections to the specification, including the abstract, have been fully considered and, in light of the amendments to the abstract and the specification, are persuasive.

Applicant’s arguments regarding the objections to the drawings have been fully considered and, in light of the amendments to the drawings and the specification, are persuasive.

Applicant’s arguments regarding the objections to the claims have been fully considered and, in light of the amendments to the claims, are persuasive. However, in light of the amendments made to the claims, new claim objections have arisen as noted below.

Applicant’s arguments regarding the 35 U.S.C. 112(b) rejections of claims 8-11, 13-18, 20 have been fully considered and, in light of the amendments to the claims, are persuasive. The previous 35 U.S.C. 112(b) rejections of claims 8-11, 13-18, 20 have been withdrawn. However, in light of the amendments to the claims, new 35 U.S.C. 112(b) rejections have arisen as noted below.

Applicant's arguments regarding the 35 U.S.C. 103 Rejections of claims 1-4, 6, 8-11, 13, 15-18, 20 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejections.

Claim Objections
Claims 6, 13, 20 are objected to because of the following informalities:
Claim 6, lines 5-6, a value for a number of processing nodes should read “the value for the number of processing nodes”
Claim 13, line 5, a value for a number of processing nodes should read “the value for the number of processing nodes”
Claim 20, line 2, using backpropagation machine learning responsive to should read “using backpropagation machine learning and responsive to” [“and” should be added]
Claim 20, line 5, a value for a number of processing nodes should read “the value for the number of processing nodes”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-11, 13, 15-18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 8, 15 recite wherein the value for the number of processing nodes having capacity to complete all of the requests in the plurality of requests in the service master queue does not exceed a sum of the plurality of execution times by greater than 3% while failing to provide an explicit antecedent basis for "the value" or "the number of processing nodes." It is suggested that the above limitation be modified to recite “a value for a number of processing nodes having capacity to complete all of the requests in the plurality of requests in the service master queue does not exceed a sum of the plurality of execution times by greater than 3%.” Clarification or correction is required.

Claims 1-4, 6, 8-11, 13, 15-18, 20 are rejected under 35 U.S.C. 112(b) due to their dependence, either directly or indirectly, on claims 1, 8, 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 8-10, 13, 15-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spinner et al. (Runtime Vertical Scaling of Virtualized Applications via Online Model Estimation, hereinafter referred to as “Spinner”) in view of Griffin et al. (US Pat. No. 8,738,860 B1 – Computing in Parallel Processing Environments, hereinafter referred to as “Griffin”), further in view of Sigal et al. (US 2008/0222646 A1 – Preemptive Neural Network Database Load Balancer, hereinafter referred to as “Sigal”) and further in view of Thorpe et al. (US 2016/0321115  - Cost Optimization of Cloud Computing Resources, hereinafter referred to as “Thorpe”).

Regarding claim 1 (Currently Amended), Spinner teaches a computer-implemented (Spinner, section III.A – teaches hardware resources CPU, main memory, etc.; see also Spinner, section V) method for creating an auto-scaled predictive analytics model (Spinner, section III.B – teaches linear regression to estimate application demand; Spinner, section IV.A – teaches auto-scaling VMs in response to predicting resource utilization using the regression model) comprising: 
retrieving, via the processor, a number of available processing nodes based on the value for time required for each of the requests (Spinner, Algorithm 1 – teaches determining the desired number of vCPUs [available processing nodes] depending on the variables Rdown[v] and Rcur[v]; Spinner, down[v] and Rcur[v] are expected residence times for newly arriving requests); 
auto-scaling, via a processor, a processing node number (Spinner, section III.B – teaches the linear regression model of Equation 6 [auto-scales predictive analytics model] based on the number of vCPUs in a VM [node number] and average queue length [queue size] to estimate application demand; Spinner, section IV.A – teaches auto-scaling VMs in response to predicting resource utilization using the regression model) ...; and 
outputting, via the processor, an auto-scaled predictive analytics model based on the processing node number and queue size (Spinner, section III.B – teaches the linear regression model of Equation 6 [auto-scales predictive analytics model] based on the number of vCPUs in a VM [node number] and average queue length [queue size]), 
wherein auto-scaling the processing node number (Spinner, section III.B – teaches the linear regression model of Equation 6 [auto-scales predictive analytics model] based on the number of vCPUs in a VM [node number] and average queue length [queue size] to estimate application demand; Spinner, section IV.A – teaches auto-scaling VMs in response to predicting resource utilization using the regression model) ... comprises: 
retrieving, from the master queue, respective execution times for each request of the plurality of requests in the service master queue to obtain a plurality of execution times associated with each of the requests (Spinner, Algorithm 1, section IV.A – teaches variable Rdown[v] and Rcur[v] are expected residence times for newly arriving requests and retrieving the execution times in order to sum them and determine the number of processing nodes); 
summing the plurality of execution times associated with each of the requests (Spinner, Algorithm 1, section IV – teaches summation of the values of the variable Rcur[v] on a plurality of VMs [summing a plurality of execution times] for newly arriving requests).

Griffin teaches
determining, via a processor, whether a queue size of a service master queue is greater than zero (Griffin, col. 17:4-9 –teaches determining and empty ring buffer [determining whether queue size is ;
responsive to determining that the queue size is greater than zero, fetching, via the processor, a count of requests in a plurality of requests in the service master queue, and a type for each of the requests (Griffin, col. 17:10-17, col. 18:4-27 – teaches fetching a credit count and a slot count for each item in the plurality of items [fetching a count of requests] in the ring buffer [service master queue] and teaches dequeued and enqueued [type for request]). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Spinner with the teachings of Griffin in order to develop reconfigurable customized logic circuits capable of processing multiple applications simultaneously, thus increasing performance and consuming less power in the field of efficient computing in parallel processing environments (Griffin, col. 1:17-39 – “FPGAs (Field Programmable Gate Arrays) and ASICs (Application Specific Integrated Circuits) are two exemplary approaches for implementing customized logic circuits. The cost of building an ASIC includes the cost of verification, the cost of physical design and timing closure, and the NRE (non-recurring costs) of creating mask sets and fabricating the ICs. Due to the increasing costs of building an ASIC, FPGAs became increasingly popular. Unlike an ASIC, an FPGA is reprogrammable in that it can be reconfigured for each application. Similarly, as protocols change, an FPGA design can be changed even after the design has been shipped to customers, much like software can be updated. However, FPGAs are typically more expensive, often costing 10 to 100 times more than an ASIC. FPGAs typically consume more power for performing comparable functions as an ASIC and their performance can be 10 to 20 times worse than that of an ASIC. Multicore systems (e.g., tiled processors) use parallel processing to achieve some features of both ASICs and FPGAs. For example, some multicore systems are power efficient like an ASIC because they use custom logic for some functions, and reconfigurable like FPGAs because they are programmable in software.”).

Sigal teaches
deriving via the processor, a respective value for time required for each of the requests (Sigal, ¶0070 – teaches predicting completion times of each task [request] in a plurality of tasks);
auto-scaling, via a processor, a processing node number using backpropagation machine learning and responsive to determining that a total execution time for all of the requests in the plurality of requests in the service master queue exceeds a predetermined time value (Sigal, ¶0016 – teaches a backpropagation neural network trained to predict completion [predetermined time value] of ; and
wherein auto-scaling the processing node number using backpropagation machine learning and responsive to determining that a total execution time for all of the requests in the plurality of requests in the service master queue exceeds a predetermined time value (Sigal, ¶0016 – teaches a backpropagation neural network trained to predict completion [predetermined time value] of incoming tasks [requests]; Sigal, ¶0041 – teaches prediction of resource utilization for a plurality of incoming tasks [requests]; Sigal, ¶0069 – teaches resource utilization parameters including CPU time to execute a task, teaches observed CPU time to execute [total execution time] for each incoming task [request] of a plurality of incoming tasks, teaches predicted CPU time to execute [predetermined time value] for each incoming task [request] of a plurality of incoming tasks, and teaches potential assignment of incoming task to an idle server in a plurality of servers [auto-scaling a processing node number] based upon observed and predicted resource utilization parameters) comprises:
retrieving the predetermined time value stored in an operatively connected computer memory (Sigal, ¶¶0027, 0069 – teaches predicted resource utilization [predetermined time value] stored in tangible memory medium of the computer for future use in training a neural network [retrieving predetermined time value]); 
retrieving, from the master queue, respective execution times for each request of the plurality of requests in the service master queue to obtain a plurality of execution times associated with each of the requests (Sigal, ¶0041 – teaches the plurality of execution times (10 seconds from incoming task plus 20 seconds of execution time of additional tasks by server slaves 1 and “m”) exceeding the predetermined time value (20 seconds of predicted execution time of additional tasks from server slaves 1 and “m”) and auto-scaling by assigning incoming tasks to another node (server slave 2)); 
summing the plurality of execution times associated with each of the requests (Sigal, ¶0041 – teaches the plurality of execution times (10 seconds from incoming task plus 20 seconds of execution time of additional tasks by server slaves 1 and “m”) exceeding the predetermined time value (20 seconds of predicted execution time of additional tasks from server slaves 1 and “m”) and auto-scaling by assigning incoming tasks to another node (server slave 2)); 
evaluating, via the processor, whether a sum of the plurality of execution times exceeds the predetermined time value (Sigal, ¶0041 – teaches the plurality of execution times (10 seconds from incoming task plus 20 seconds of execution time of additional tasks by server slaves 1 and “m”) exceeding the predetermined time value (20 seconds of predicted execution time of additional tasks from server slaves 1 and “m”) and auto-scaling by assigning incoming tasks to another node (server slave 2)); and 
auto-scaling the processing node number responsive to determining that a total execution time for all of the requests in the plurality of requests exceeds a predetermined time value (Sigal, ¶0041 – teaches the plurality of execution times (10 seconds from incoming task plus 20 seconds of execution time of additional tasks by server slaves 1 and “m”) exceeding the predetermined time value (20 seconds of predicted execution time of additional tasks from .
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Spinner in view of Griffin with the teachings of Sigal in order preemptively assign incoming tasks to servers based on predicted CPU utilization of the tasks, thus enabling scalability, decreasing latency, and optimizing performance in the field of effective management of computing resources within a computer cluster (Sigal, ¶0013 – “One or more embodiments of the invention enable a preemptive neural network database load balancer. Embodiments of the invention are predictive in nature and are configured to observe, learn and predict the resource utilization that given incoming tasks utilize. Predictive load balancing allows for efficient execution and use of system resources. Efficient use of system resources allows for lower hardware costs, since the hardware is utilized in a more efficient manner.”).
While Spinner in view of Griffin and further in view of Sigal teaches that resource utilization, e.g., CPU time to execute, for each node does not exceed a prediction resource utilization (execution time of the queue) by a predetermined amount,  Spinner in view of Griffin, further in view of Sigal does not explicitly teach wherein the value for the number of processing nodes having capacity to complete all of the requests in the plurality of requests in the service master queue does not exceed a sum of the plurality of execution times by greater than 3%.
Thorpe teaches wherein the value for the number of processing nodes having capacity to complete all of the requests in the plurality of requests in the service master queue does not exceed a sum of the plurality of execution times by greater than 3% (Thorpe, ¶¶0056-0057, Table 1 – teaches two allocation scenarios where one scenario has excess time [value] for the nodes of 8% while a second scenario has excess time of 0 [less than 3% of total execution time]).


Regarding claim 2 (Previously Presented), Spinner in view of Griffin, further in view of Sigal and further in view of Thorpe teaches all of the limitations of the method of claim 1 as noted above. Sigal further teaches storing, in an operatively connected computer memory, the value for time required for each of the requests in the plurality of requests in the service master queue (Sigal, ¶¶0027, 0069 – teaches resource utilization [value for time] stored in tangible memory medium of the computer; Sigal, ¶¶0040-0041 – teaches collection of predicted resource utilization for each of the tasks [requests] in the plurality of tasks; Sigal, ¶0069 – teaches resource utilization being CPU time to execute [value for time]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Spinner, Griffin and Sigal for the same reasons as disclosed in claim 1 above.
Regarding claim 3 (Original), Spinner in view of Griffin, further in view of Sigal and further in view of Thorpe teaches all of the limitations of the method of claim 2 as noted above. Sigal further teaches wherein the predetermined time value for each of the requests in the plurality of requests in the service master queue changes dynamically with respect to time (Sigal, ¶0068 – teaches predicted CPU execution time [predetermined time value] dynamically changing with time based on the data in the database changing over time).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Spinner, Griffin, Sigal and Thorpe in order to dynamically change the predetermined time value because as the data changes, the execution time will change (Sigal, ¶0068).

Regarding claim 6 (Currently Amended), Spinner in view of Griffin, further in view of Sigal and further in view of Thorpe teaches all of the limitations of the method of claim 1 as noted above. Sigal further teaches wherein auto-scaling the processing node number using backpropagation machine learning and responsive to determining that the total execution time for all of the requests in the plurality of requests in the service master queue exceeds a predetermined time value comprises writing, via the processor, to a computer memory, a value for a number of processing nodes having capacity to complete all of the requests in the plurality of requests in the service master queue (Sigal, ¶¶0027, 0069 – teaches resource utilization [value for the number of processing nodes having capacity to complete all of the requests] stored in a tangible memory medium of the computer [writing to a computer memory]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Spinner, Griffin and Sigal for the same reasons as disclosed in claim 1 above.
Regarding claim 8 (Currently Amended), it is the system embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1.  Spinner further teaches the following additional limitations:
a processor (Spinner, section III.A – teaches hardware resources CPU, main memory, etc.; see also Spinner, section V) ...
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Spinner in view of Griffin, further in view of Sigal and further in view of Thorpe for the same reasons as disclosed in claim 1 above.

Regarding claim 9 (Previously Presented), the rejection of claim 8 is incorporated herein. Further, the limitations in this claim are taught by Spinner in view of Griffin, further in view of Sigal and further in view of Thorpe for the reasons set forth in the rejection of claim 2.

Regarding claim 10 (Original), the rejection of claim 9 is incorporated herein. Further, the limitations in this claim are taught by Spinner in view of Griffin, further in view of Sigal and further in view of Thorpe for the reasons set forth in the rejection of claim 3.

Regarding claim 13 (Currently Amended), the rejection of claim 8 is incorporated herein. Further, the limitations in this claim are taught by Spinner in view of Griffin, further in view of Sigal and further in view of Thorpe for the reasons set forth in the rejection of claim 6.

Regarding claim 15 (Currently Amended), it is the computer program product embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1. 
Spinner further teaches the following additional limitations:
a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method (Spinner, section III.A – teaches hardware resources CPU, main memory, etc.; see also Spinner, section V) ...
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Spinner in view of Griffin, further in view of Sigal and further in view of Thorpe for the same reasons as disclosed in claim 1 above.

Regarding claim 16 (Previously Presented), the rejection of claim 15 is incorporated herein. Further, the limitations in this claim are taught by Spinner in view of Griffin, further in view of Sigal and further in view of Thorpe for the reasons set forth in the rejection of claim 2.

Regarding claim 17 (Original), the rejection of claim 16 is incorporated herein. Further, the limitations in this claim are taught by Spinner in view of Griffin, further in view of Sigal and further in view of Thorpe for the reasons set forth in the rejection of claim 3.

Regarding claim 20 (Currently Amended), the rejection of claim 15 is incorporated herein. Further, the limitations in this claim are taught by Spinner in view of Griffin, further in view of Sigal and further in view of Thorpe for the reasons set forth in the rejection of claim 6.

Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Spinner in view of Griffin, further in view of Sigal, further in view of Thorpe and further in view of Guo et al. (SVIS: Large Scale Video Data Ingestion into Big Data Platform, hereinafter referred to as “Guo”).

Regarding claim 4 (Original), Spinner in view of Griffin, further in view of Sigal and further in view of Thorpe teaches all of the limitations of the method of claim 1 as noted above. However, Spinner in view of Griffin, further in view of Sigal and further in view of Thorpe does not explicitly teach wherein deriving the value for time required for each of the requests comprises accessing, via the processor, an ingestion service model comprising a data store value, a data size value associated with the data store value, and a time taken value associated with the data store value.
Guo teaches wherein deriving the value for time required for each of the requests comprises accessing, via the processor, an ingestion service model (Guo, section 1 – teaches an ingestion service model responsible for pipelining data from different video sources into data stores) comprising a data store value, a data size value associated with the data store value, and a time taken value associated with the data store value (Guo, section 3 – teaches the ingesting bit rate of each video file [data store value], the size of the video file [data size value associated with the data store value], and the total ingestion time of each video file [time taken value associated with the data store value]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Spinner in view of Griffin, further in view of Sigal and further in view of Thorpe with the teachings of Guo in order to efficiently transcode and transform unstructured video data of different source types and pipeline them into video analytics applications, thus obtaining more timely video analytics results in the field of facilitating the efficient processing of data transmitted through a network (Guo, section 1 – “There are many existing systems in big data ecosystem to realize data loading or data ingestion work ... However, all these systems are not perfectly suitable to address video ingestion jobs. They lack video processing capability, and hence it is difficult to ingest video data especially video streaming data directly from IP cameras. They do not have good flexibility and extendability so that it is difficult to extend them to support new types of data source and data sink. These systems usually utilize batch loading, emphasizing more on ingestion throughput rather than 

Regarding claim 11 (Currently Amended), the rejection of claim 8 is incorporated herein. Further, the limitations in this claim are taught by Spinner in view of Griffin, further in view of Sigal, further in view of Thorpe and further in view of Guo for the reasons set forth in the rejection of claim 4.

Regarding claim 18 (Currently Amended), the rejection of claim 15 is incorporated herein. Further, the limitations in this claim are taught by Spinner in view of Griffin, further in view of Sigal, further in view of Thorpe and further in view of Guo for the reasons set forth in the rejection of claim 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125            

/BRIAN M SMITH/               Primary Examiner, Art Unit 2122